Name: COMMISSION REGULATION (EC) No 741/96 of 24 April 1996 amending Regulation (EC) No 96/96 on the opening of a standing invitation to tender for 50 000 tonnes of barley held by the German intervention agency for processing in Greece
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 25. 4. 96 EN Official Journal of the European Communities No L 102/ 11 COMMISSION REGULATION (EC) No 741/96 of 24 April 1996 amending Regulation (EC) No 96/96 on the opening of a standing invitation to tender for 50 000 tonnes of barley held by the German intervention agency for processing in Greece HAS ADOPTED THIS REGULATION: Article 1 Article 7 (3) of Regulation (EC) No 96/96 is replaced by the following: '3 . The final date for the submission of tenders for the last partial invitation to tender shall expire at 9 a.m. (Brussels time) on 23 May 1996.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies; Whereas the last partial invitation to tender under Commission Regulation (EC) No 96/96 (s), as amended by Regulation (EC) No 516/96 (^ should be postponed; Whereas the Management Committee for Cereals has not issued an opinion within the time limit laid down by its Chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 April 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (") OJ No L 21 , 26 . 1 . 1994, p. 1 . (*) OJ No L 18, 24 . 1 . 1996, p . 11 . H OJ No L 77, 27. 3 . 1996, p. 3 .